Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
The preliminary amendment filed December 3, 2021 is acknowledged, and has been entered.
INFORMATION DISCLOSURE STATEMENT
Prior to this Office Action, the Applicant filed four information disclosure statements (“IDS”) that are pending review. To avoid confusion, this Office Action will refer to them as follows: 
(1) the “First IDS” shall be the two-sheet IDS filed October 11, 2021 listing U.S. Patent No. 8,432,262 as the first citation;
(2) the “Second IDS” shall be the additional IDS filed on October 11, 2021, i.e., the one with the “Attachment A” Statement of Relatedness its last page;
(3) the “Third IDS” shall be the two-sheet IDS filed April 26, 2022 that lists U.S. Patent No. 8,358,513 (Kim) as the first citation; and finally,
(4) the “Fourth IDS” shall be the additional IDS filed on April 26, 2022, which has three sheets and includes another Statement of Relatedness as its last page.
The First, Second, and Fourth IDS comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
The Third IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
Specifically, the copies of the documents listed as Cite Nos. C2 and D1 (KR 200463713 and the International Search Report in PCT/US2021/054442, respectively) are wholly blank. To rule out agency error, the Examiner obtained “evidence” copies of both files (i.e., the original PDF files as uploaded to EFS prior to any file wrapper processing), and confirmed that each file indeed contains nothing more than 14 blank pages and 16 blank pages, respectively.
Therefore, the Third IDS has been placed in the application file, but the non-compliant information referred to therein has not been considered.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In claim 17, the scope of “one or more programs” that “include instructions for . . . the first region of the display [to be] visible through an opening in the case; and a second region of the display [to be] covered by the case” is unclear. Those two limitations refer to the physical dimensions of the case, yet this claim element purports to further limit the scope of the claimed program instructions. A person of ordinary skill in the art, even and especially after reading the present specification, would not be able to determine what kind of computer instructions would cause a case to have such a size and shape as to cover the electronic device in the manner claimed. 
Therefore, claim 17 is rejected as indefinite.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–15, 18, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 6,104,808 A (“Alameh”).
Claim 1
Alameh discloses
A method comprising: at a computer system 
Reference is made to FIGS. 1–3, which illustrate different facets of a radiotelephone 100. See Alameh col. 2 ll. 34–40 and 48–50. The radiotelephone 100 further includes a controller 106, which, as will be discussed throughout the rejection, is programmed to perform all of the functionality that Alameh discloses. To that end, “[t]he controller 106 typically includes a microprocessor, memory, a clock generator, and digital logic” that enables it to carry out that functionality. See Alameh col. 2 ll. 58–60.
with a display 
The radiotelephone 100 has a user interface 110, which among other things, includes a display. Alameh col. 3 ll. 5–11. 
and a housing:
“The radiotelephone 100 comprises a first housing element 202.” Alameh col. 3 ll. 21–22. 
while a call is ongoing between the computer system and a remote device, detecting a coupling of a case to the computer system; and in response to detecting the coupling of the case to the computer system: in accordance with a determination that the computer system is operating in a first audio mode, continuing the call; and in accordance with a determination that the computer system is operating in a second audio mode different than the first audio mode, terminating the call.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 1 is a method claim in which all of the limitations are contingent upon the condition of “while a call is ongoing between the computer system and a remote device.” The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 1 does not require a call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” 
Accordingly, since claim 1 does not require a call to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, “detecting a coupling of a case to the computer system; and in response to detecting the coupling of the case to the computer system: in accordance with a determination that the computer system is operating in a first audio mode, continuing the call; and in accordance with a determination that the computer system is operating in a second audio mode different than the first audio mode, terminating the call.”
Claim 2
Alameh discloses the method of claim 1, 
wherein the first audio mode is a speakerphone mode in which the computer system is configured to produce an audio output that is audible to a user when the computer system is away from the user's ear.
Claim 2 depends from claim 1, and therefore incorporates all of claim 1’s limitations by reference. 35 U.S.C. § 112(d). As such, the wherein clause of claim 2 only provides a further description of something that happens inside the contingent limitation of claim 1. That is, claim 2 only further limits claim 1’s recitation of “a determination that the computer system is operating in a first audio mode” and “a determination that the computer system is operating in a second audio mode different than the first audio mode.” But “the first audio mode”—or rather, the determination involving the first audio mode—is not required by the method of claim 1 for the reasons given in claim 1. 
Accordingly, since Alameh discloses “the method of claim 1” for the reasons given above, and since the additional elements of claim 2 are not required to reach a finding of anticipation, see MPEP § 2111.04 (subsection II.), Alameh anticipates claim 2.
Claim 3
Alameh discloses the method of claim 1, 
wherein operating in the first audio mode comprises transmitting audio associated with the call to a remote speaker communicatively coupled to the computer system.
Claim 3 depends from claim 1, and therefore incorporates all of claim 1’s limitations by reference. 35 U.S.C. § 112(d). As such, the wherein clause of claim 3 only provides a further description of something that happens inside the contingent limitation of claim 1. That is, claim 4 only further limits claim 1’s recitation of “a determination that the computer system is operating in a first audio mode” and “a determination that the computer system is operating in a second audio mode different than the first audio mode.” But “the first audio mode”—or rather, the determination involving the first audio mode—is not required by the method of claim 1 for the reasons given in claim 1. 
Accordingly, since Alameh discloses “the method of claim 1” for the reasons given above, and since the additional elements of claim 3 are not required to reach a finding of anticipation, see MPEP § 2111.04 (subsection II.), Alameh anticipates claim 3.
Claim 4
Alameh discloses the method of claim 3, 
wherein the remote speaker is communicatively coupled to the computer system via a wireless communication link.
Claim 4 depends from claim 3, which depends from claim 1, and therefore incorporates all of claim 1 and 3’s limitations by reference. 35 U.S.C. § 112(d). As such, the wherein clause of claim 4 only provides a further description of something that happens inside the contingent limitation of claim 1. That is, the “remote speaker” of claim 4 only limits “the first audio mode” recited in claims 3 and claim 1, but the first audio mode only exists within claim 1’s recitation of “a determination that the computer system is operating in a first audio mode” and “a determination that the computer system is operating in a second audio mode different than the first audio mode.” 
As explained above, “the first audio mode”—or rather, the determination involving the first audio mode—is not required by the method of claim 1 for the reasons given in claim 1. 
Accordingly, since Alameh discloses “the method of claim 1” and “the method of claim 3” for the reasons given above, and since the additional elements of claim 4 are not required to reach a finding of anticipation, see MPEP § 2111.04 (subsection II.), Alameh anticipates claim 4.
Claim 5
Alameh discloses the method of claim 3, 
wherein the remote speaker is communicatively coupled to the computer system via a wired connection.
Claim 5 depends from claim 3, which depends from claim 1, and therefore claim 5 incorporates all of claim 1 and 3’s limitations by reference. 35 U.S.C. § 112(d). As such, the wherein clause of claim 5 only provides a further description of something that happens inside the contingent limitation of claim 1. That is, the “remote speaker” of claim 5 only limits “the first audio mode” recited in claims 3 and claim 1, but the first audio mode only exists within claim 1’s recitation of “a determination that the computer system is operating in a first audio mode” and “a determination that the computer system is operating in a second audio mode different than the first audio mode.” 
As explained above, “the first audio mode”—or rather, the determinations involving the first audio mode—is not required by the method of claim 1 for the reasons given in claim 1. 
Accordingly, since Alameh discloses “the method of claim 1” and “the method of claim 3” for the reasons given above, and since the additional elements of claim 5 are not required to reach a finding of anticipation, see MPEP § 2111.04 (subsection II.), Alameh anticipates claim 5.
Claim 6
Alameh discloses the method of claim 1, 
wherein the second audio mode is a handset mode in which the computer system is configured to produce an audio output using an earpiece speaker configured to be placed adjacent a user's ear.
Claim 6 depends from claim 1, and therefore incorporates all of claim 1’s limitations by reference. 35 U.S.C. § 112(d). As such, the wherein clause of claim 6 only provides a further description of something that happens inside the contingent limitation of claim 1. That is, claim 6 only further limits claim 1’s recitation of “a determination that the computer system is operating in a second audio mode different than the first audio mode.” But “the second audio mode”—or rather, the determination involving the second audio mode—is not required by the method of claim 1 for the reasons given in claim 1. 
Accordingly, since Alameh discloses “the method of claim 1” for the reasons given above, and since the additional elements of claim 6 are not required to reach a finding of anticipation, see MPEP § 2111.04 (subsection II.), Alameh anticipates claim 6.
Claim 7
Alameh discloses the method of claim 1, further comprising: 
while the call is ongoing: outputting, via at least one of a speaker of the computer system or a remote speaker communicatively coupled to the computer system, audio content associated with the call; and displaying, on the display, video content associated with the call; and in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the first audio mode: ceasing display of the video content; and continuing to output the audio content.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 7 is a method claim in which all of the limitations are contingent upon the condition of “while a call is ongoing between the computer system and a remote device.” The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 7 does not require a call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” 
Accordingly, since claim 7 does not require a call to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, “outputting, via at least one of a speaker of the computer system or a remote speaker communicatively coupled to the computer system, audio content associated with the call; and displaying, on the display, video content associated with the call; and in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the first audio mode: ceasing display of the video content; and continuing to output the audio content.”
Claim 8
Alameh discloses the method of claim 1, wherein: 
the call is a first call; the remote device is a first remote device; 
These two limitations are merely to style/rename the call and remote device mentioned in claim 1. Any prior art reference that discloses a “call” and a “remote device” necessarily anticipates the call being named or styled as a “first” call and “first” remote device.
More importantly, the call (or first call) and remote device (or first remote device) only exist within the unmet contingent limitation of claim 1, as described in the rejection of claim 1. Again, neither claim 1 nor claim 8 contain a recitation requiring the call or first call to be ongoing, rather, both claims merely provide for activity that occurs within the scope of that condition precedent being met. Accordingly, Alameh discloses this limitation at least for the reasons given in the rejection of claim 1.
and while the first call is ongoing and while a second call between the computer system and a second remote device is ongoing: in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the first audio mode: displaying first call information associated with the first call in a first region of the display; and displaying second call information associated with the second call in the first region of the display, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 8 is a method claim in which all of the limitations are contingent upon two unmet conditions of “while the first call is ongoing and while a second call between the computer system and a second remote device is ongoing.”
The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 8 does not require either call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” 
Accordingly, since claim 8 does not require any calls to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, “in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the first audio mode: displaying first call information associated with the first call in a first region of the display; and displaying second call information associated with the second call in the first region of the display, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.”
Claim 9
Alameh discloses the method of claim 1, further comprising, 
in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the second audio mode: after terminating the call, displaying, in a first region of the display, a visual indication that the call has been terminated, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 9 is a method claim in which all of the limitations are contingent upon the condition of “while a call is ongoing between the computer system and a remote device.” More specifically, claim 9 only provides for what happens “in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the second audio mode.” But according to parent claim 1, the act of “detecting the coupling of the case to the computer system” is only said to occur “while a call is ongoing between the computer system and a remote device.”
The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 9 does not require a call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” Accordingly, claim 9 does not require the act of detecting the coupling, and since claim 9 does not require the act of detecting the coupling, claim 9 also does not require the steps that are said to occur “in response to” detecting the coupling.
Accordingly, since claim 9 does not require a call to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, “after terminating the call, displaying, in a first region of the display, a visual indication that the call has been terminated, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.”
Claim 10
Alameh discloses the method of claim 1, further comprising, 
in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the first audio mode: displaying, in a first region of the display, a visual indication including information about the call, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 10 is a method claim in which all of the limitations are contingent upon the condition of “while a call is ongoing between the computer system and a remote device.” More specifically, claim 10 only provides for what happens “in response to detecting the coupling of the case to the computer system and in accordance with the determination that the computer system is operating in the first audio mode.” But according to parent claim 1, the act of “detecting the coupling of the case to the computer system” is only said to occur “while a call is ongoing between the computer system and a remote device.”
The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 10 does not require a call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” Accordingly, claim 10 does not require the act of detecting the coupling, and since claim 10 does not require the act of detecting the coupling, claim 10 also does not require the steps that are said to occur “in response to” detecting the coupling.
Accordingly, since claim 10 does not require a call to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, “after terminating the call, displaying, in a first region of the display, a visual indication that the call has been terminated, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.”
Claim 11
Alameh discloses the method of claim 1, further comprising: 
prior to detecting the coupling of the case to the computer system and while the call is ongoing, displaying, on the display, a visual indication including call information associated with the call; and in response to detecting the coupling of the case to the computer system, reducing a size of the visual indication and displaying the reduced-size visual indication in a first region of the display, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 11 is a method claim in which all of the limitations are contingent upon the condition of “while a call is ongoing between the computer system and a remote device.” More specifically, claim 11 only provides for what happens “while the call is ongoing.” The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 11 does not require a call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” 
Accordingly, since claim 11 does not require a call to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, “displaying, on the display, a visual indication including call information associated with the call; and in response to detecting the coupling of the case to the computer system, reducing a size of the visual indication and displaying the reduced-size visual indication in a first region of the display, wherein: the first region of the display is visible through an opening in the case; and a second region of the display is covered by the case.”
Claim 12
Alameh discloses the method of claim 1, further comprising, 
in response to detecting the coupling of the case to the computer system and in accordance with a determination that the computer system is in a first state corresponding to a first authorization level when the coupling of the case is detected, transitioning the computer system to a second state corresponding to a second authorization level different than the first authorization level.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 12 is a method claim in which all of the limitations are contingent upon “detecting the coupling of the case to the computer system,” which claim 1 conditions upon the precedent of “while a call is ongoing between the computer system and a remote device.” More specifically, claim 11 only provides for what happens “in response to detecting the coupling of the case to the computer system” (along with the state regarding the authorization levels), but according to parent claim 1, the act of “detecting the coupling of the case to the computer system” is only said to occur “while a call is ongoing between the computer system and a remote device.”
The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 12 does not require a call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” Accordingly, claim 12 does not require the act of detecting the coupling, and since claim 12 does not require the act of detecting the coupling, claim 12 also does not require the steps that are said to occur “in response to” detecting the coupling.
Accordingly, since claim 12 does not require a call to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, the making of “a determination that the computer system is in a first state corresponding to a first authorization level when the coupling of the case is detected,” nor “transitioning the computer system to a second state corresponding to a second authorization level different than the first authorization level.”
Claim 13
Alameh discloses the method of claim 1, 
wherein: the call is a first call; the case is a first case of a first type; the remote device is a first remote device; 
These two limitations are merely to style/rename the call, the case, and the remote device mentioned in claim 1. Any prior art reference that discloses a “call,” “case” and “remote device” necessarily anticipates the call being named or styled as a “first” call, case, and remote device.
More importantly, the call (or first call), remote device (or first remote device), and case (or first case) only exist within the unmet contingent limitation of claim 1, as described in the rejection of claim 1. Again, neither claim 1 nor claim 13 contain a recitation requiring the call or first call to be ongoing, rather, both claims merely provide for activity that occurs within the scope of that condition precedent being met. Accordingly, Alameh discloses this limitation at least for the reasons given in the rejection of claim 1.
and the method further comprises: while a second call is ongoing between the computer system and a second remote device, detecting a coupling of a second case to the computer system, the second case of a second type different than the first type; and in response to detecting the coupling of the second case to the computer system and in accordance with a determination that the computer system is operating in the first audio mode or the second audio mode, continuing the call.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 13 is a method claim in which all of the limitations are contingent upon the condition of “while a second call is ongoing between the computer system and a second remote device.” The word “while” is defined as “a period of time especially when short and marked by the occurrence of an action or a condition.” While, Webster’s New Collegiate Dictionary 1343 (9th Ed. 1989) (emphasis added). Here, the “condition” is whether or not a call is ongoing. Claim 13 does not require the second call to be ongoing, rather, it only specifies the operations that are contingent upon the condition precedent specified by the “while.” 
Accordingly, since claim 13 does not require a call to be ongoing during every instance of the method, the prior art does not need to disclose, in order to anticipate the claim, “detecting a coupling of a second case to the computer system, the second case of a second type different than the first type; and in response to detecting the coupling of the second case to the computer system and in accordance with a determination that the computer system is operating in the first audio mode or the second audio mode, continuing the call.”
Claim 14
Alameh discloses:
An electronic device comprising:
Reference is made to FIGS. 1–3, which illustrate different facets of a radiotelephone 100. See Alameh col. 2 ll. 34–40 and 48–50.
a display; 
The radiotelephone 100 has a user interface 110, which among other things, includes a display. Alameh col. 3 ll. 5–11. 
a housing; 
“The radiotelephone 100 comprises a first housing element 202.” Alameh col. 3 ll. 21–22. 
one or more processors; memory; and one or more programs stored in the memory and configured to be executed by the one or more processors and including instructions for: 
The radiotelephone 100 further includes a controller 106, which, as will be discussed throughout the rejection, is programmed to perform all of the functionality that Alameh discloses. To that end, “[t]he controller 106 typically includes a microprocessor, memory, a clock generator, and digital logic” that enables it to carry out that functionality. See Alameh col. 2 ll. 58–60.
while a call is ongoing between the electronic device and a remote device, detecting a coupling of a case to the electronic device; 
By way of background, radiotelephone 100 is configured to operate in several different modes, but the present example occurs while the radiotelephone 100 is operating in a “private mode,” wherein the user “places the microphone 212 close to his mouth and the earpiece opening 210 close to his ear to engage in a call.” Alameh col. 3 ll. 29–32.
While engaged in a call using the private mode, controller 106 may detect a position signal from a configuration sensor 112 indicating that a second housing element 204 (the claimed cover) is closed over the first housing element 202. Alameh col. 5 ll. 3–9 and 17–21. 
It is acknowledged that the second housing element 204 is also coupled to the radiotelephone 100 via hinge 220, but the claim language allows for any detection of any coupling. In this case, controller 106 detection of a separate coupling—e.g., upon the second housing element 204 contacting the first housing element in a manner that allows a magnet in the second housing element 204 to close a Reed switch in the first housing element 202.
and in response to detecting the coupling of the case to the electronic device: in accordance with a determination that the electronic device is operating in a first audio mode, continuing the call; 
“To switch operation of the radiotelephone 100 from private mode to speakerphone mode, the user must first toggle the activation element 234 and then close the second housing element 204. The controller 106 monitors how much time has elapsed between toggling the activation element 234 and when the second housing element 204 has been moved to the substantially closed position.” Alameh col. 4 ll. 57–64. To be clear, the claimed “first audio mode” corresponds to the time period during which the functionality caused by activation element 234 is toggled active.
and in accordance with a determination that the electronic device is operating in a second audio mode different than the first audio mode, terminating the call.
On the other hand, “if the user has not toggled the activation element 234 and sets the second housing element 204 to the substantially closed position, the controller 106 ends the telephone call.” Alameh col. 5 ll. 43–46.
Claim 15
Alameh discloses the electronic device of claim 14, 
wherein the first audio mode is a speakerphone mode in which the electronic device is configured to produce an audio output that is audible to a user when the electronic device is away from the user’s ear.
A careful reader will observe that claim 15 defines the speakerphone mode as one where the electronic device is merely “configured to” produce the claimed audio output. That is, in the speakerphone mode, the claimed electronic device does not need to necessarily produce the louder audio output; it merely needs to be in a state where it is possible for the electronic device to do so. 
Likewise, for the reasons given in the rejection of claim 14, Alameh discloses that toggling the activation element 234 puts the radiotelephone 100 in a state where it is now possible for the radiotelephone 100 to broadcast with its speakerphone. See Alameh col. 4 ll. 57–64.
As for the audio output being audible to a user when the electronic device is away from the user’s ear, Alameh further discloses that, “[i]n the speakerphone mode, the gain of the audio circuitry driving the single speaker 240 is increased by substantially thirty dB (compared to the gain of the audio circuitry when the phone is operating in the private mode) so that the user can hear the single speaker 240 output even though the radiotelephone 100 is not immediately adjacent to the user’s ear.” Alameh col. 6 ll. 15–21.
Claims 18 and 19
Claims 18 and 19 are directed to a non-transitory computer readable storage medium that stores programs with the same instructions that are stored as programs in the memory of claims 14 and 15. Therefore, claims 18 and 19 are rejected according to the same findings and rationale as set forth above for claims 14 and 15.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Alameh as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2016/0205237 A1 (“Baek”).
Claim 16
Alameh teaches the electronic device of claim 14, wherein the one or more programs further include instructions for: 
while the call is ongoing: outputting, via at least one of a speaker of the electronic device or a remote speaker communicatively coupled to the electronic device, audio content associated with the call; 
While the radiotelephone 100 is operating in a “private mode,” the user “places the microphone 212 close to his mouth and the earpiece opening 210 close to his ear to engage in a call.” Alameh col. 3 ll. 29–32.
and displaying, on the display, video content associated with the call; 
Radiotelephone 100 further includes instructions for displaying video content associated with a call. See Alameh col. 1 ll. 14–21 and col. 3 ll. 45–52
and in response to detecting the coupling of the case to the electronic device and in accordance with the determination that the electronic device is operating in the first audio mode: 
“To switch operation of the radiotelephone 100 from private mode to speakerphone mode, the user must first toggle the activation element 234 and then close the second housing element 204. The controller 106 monitors how much time has elapsed between toggling the activation element 234 and when the second housing element 204 has been moved to the substantially closed position.” Alameh col. 4 ll. 57–64.
While Alameh further teaches “ceasing display of the video content” by virtue of the second housing element 204 literally blocking the display 208 from view when closed, see Alameh FIGS. 2–3, Alameh does not appear to have explicit instructions for “ceasing display of the video content.”
Baek, however, teaches an electronic device (terminal 100) configured for:
while the call is ongoing: outputting, via at least one of a speaker of the electronic device or a remote speaker communicatively coupled to the electronic device, audio content associated with the call; 
A wireless communication unit, through its mobile communication module 112, may receive wireless signals including “data according to a voice call signal [or] a video call signal.” Baek ¶ 68. Likewise, a “sound output module 152 may output audio data received from the wireless communication unit 110 or stored in the memory 160 in a call signal reception [or] a call mode.” Baek ¶ 93.
and displaying, on the display, video content associated with the call; 
“The display unit 151 may display (output) information processed in the terminal 100. For example, when a terminal is in a call mode, the display unit 151 may display a call related user interface (UI) or graphic user interface (GUI).” Baek ¶ 80. Examples are shown in FIGS. 17 and 20.
and in response to detecting the coupling of the case to the electronic device . . . ceasing display of the video content;
“Referring to FIG. 15, the control unit 180 of the terminal 100 recognizes the first case state in which the case front part 210 of the terminal case 200 coupled with the terminal 100 covers the front of the terminal 100 in operation S211.” Baek ¶ 172. While not yet required by the claim language, it is noted that the control unit 180 is not only configured to detect the first case state (FIG. 12), but is further configured to detect a change to the first case state after previously being in the second case state (FIGS. 13 and 17) or the third case state (FIGS. 14 and 20). See Baek ¶ 242.
In any case, responsive to detecting a change to the first case state, the control unit 180 may “display a screen relating to an operation of the terminal 100 on the display unit 151,” where “[a] user may see a screen displayed on the display unit 151 in the first case state through the front opening part 270 located at the case front part 210. This will be described with reference to FIG. 16.” Baek ¶ 176. Notably, as shown in FIG. 16, “control unit 180 may display a call reception screen only at a position corresponding to the front opening part 270 located at the case front part 210,” Baek ¶ 178, in contrast to the different call reception screens shown in FIGS. 17 and 20, which displays a full screen version of the call reception screen. By closing the cover, we cease to display the full screen version of the call reception screen content.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh’s radiotelephone 100 to have the same or similar arrangement as Baek’s terminal case. One would have been motivated to improve Alameh’s arrangement Baek’s terminal case because “when a terminal case having the case front that covers the terminal front is used,” as with Alameh’s radiotelephone 100—“a user needs to flip the case front of the terminal case in order to use the terminal,” Baek ¶ 7, which is an inconvenience that Baek’s arrangement resolves. Baek ¶ 8.
Claim 18
Alameh teaches the electronic device of claim 14, wherein the one or more programs further include instructions for: 
prior to detecting the coupling of the case to the electronic device and while the call is ongoing, displaying, on the display, a visual indication including call information associated with the call; 
Radiotelephone 100 includes instructions for displaying video content associated with a call. See Alameh col. 1 ll. 14–21 and col. 3 ll. 45–52
Alameh does not appear to explicitly disclose “reducing a size of the visual indication and displaying the reduced-size visual indication in a first region of the display,” let alone doing so “in response to detecting the coupling of the case to the electronic device.”
Baek, however, teaches a device with instructions for:
prior to detecting the coupling of the case to the electronic device and while the call is ongoing, displaying, on the display, a visual indication including call information associated with the call; 
A wireless communication unit, through its mobile communication module 112, may receive wireless signals including “data according to a voice call signal [or] a video call signal.” Baek ¶ 68. Likewise, a “sound output module 152 may output audio data received from the wireless communication unit 110 or stored in the memory 160 in a call signal reception [or] a call mode.” Baek ¶ 93.
“The display unit 151 may display (output) information processed in the terminal 100. For example, when a terminal is in a call mode, the display unit 151 may display a call related user interface (UI) or graphic user interface (GUI).” Baek ¶ 80. Examples are shown in FIGS. 17 and 20. 
Notably, FIGS. 17 and 20 also illustrate that the terminal 100 is in the second and third case states, respectively. Compare Baek FIGS. 17 and 20 with Baek FIGS. 13–14; see also Baek ¶¶ 154–159 (describing the configuration of the second and third case states). This is relevant, because in this arrangement, the terminal 100 is in the second or third case state prior to the terminal 100 detecting a change to the first case state (FIGS. 12 or 16), when the user eventually couples the rest of the case to the front of the terminal 100. See Baek ¶ 242.
and in response to detecting the coupling of the case to the electronic device, reducing a size of the visual indication and displaying the reduced-size visual indication in a first region of the display, wherein: the first region of the display is visible through an opening in the case; 
“Referring to FIG. 15, the control unit 180 of the terminal 100 recognizes the first case state in which the case front part 210 of the terminal case 200 coupled with the terminal 100 covers the front of the terminal 100 in operation S211.” Baek ¶ 172. responsive to detecting a change to the first case state, the control unit 180 may “display a screen relating to an operation of the terminal 100 on the display unit 151,” where “[a] user may see a screen displayed on the display unit 151 in the first case state through the front opening part 270 located at the case front part 210. This will be described with reference to FIG. 16.” Baek ¶ 176. Notably, as shown in FIG. 16, “control unit 180 may display a call reception screen only at a position corresponding to the front opening part 270 located at the case front part 210,” Baek ¶ 178, in contrast to the different call reception screens shown in FIGS. 17 and 20, which displays a full screen version of the call reception screen. By closing the cover, we cease to display the full screen version of the call reception screen content.
and a second region of the display is covered by the case.
As shown in FIGS. 12 and 16, the rest of the case front part 210 (i.e., the portion other the front opening part 270) covers the rest of the terminal 100. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alameh’s radiotelephone 100 to have the same or similar arrangement as Baek’s terminal case. One would have been motivated to improve Alameh’s arrangement Baek’s terminal case because “when a terminal case having the case front that covers the terminal front is used,” as with Alameh’s radiotelephone 100—“a user needs to flip the case front of the terminal case in order to use the terminal,” Baek ¶ 7, which is an inconvenience that Baek’s arrangement resolves. Baek ¶ 8.
Claim 20
Claim 20 recites a non-transitory computer readable storage medium that stores the same program instructions as the memory from claim 16, Therefore, claim 20 is rejected according to the same findings and rationale as set forth above in the rejection of claim 16. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176